DETAILED ADVISORY ACTION

Status of Claims
Claims 1, 5-9, 12-19, 21-31 is/are pending.
Claims 1, 5-9, 12-19, 21-31 remain/s rejected.
Claims 2-4, 10-11, 20 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-9, 12-19, 21-31 remain/s rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-20 of U.S. Patent No. 9,243,141 (FARRUGIA ET AL), or
	• claims 1-21 of U.S. Patent No. 9,617,437 (FARRUGIA ET AL), or
• claims 1-10 of U.S. Patent No. 9,718,970 (FARRUGIA ET AL), or
• claims 1-5 of U.S. Patent No. 10,358,563 (FARRUGIA ET AL);
in view of FARRUGIA ET AL (US 2016/0326390),
and in view of BRETON ET AL (US 6,384,108),
as stated in the previous Office Action.
FARRUGIA ET AL (US 2016/0326390) has a common inventor and/or assignee with the present application. Based upon the earlier printed publication date of the reference (which is more than 1 year before the effective filing date of the present application), it constitutes prior art under 35 U.S.C. 102(a)(1). 
The U.S. Patents each claim nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix, wherein the sulfonated polyester matrix can be a sodium salt of a sulfonated copolyester (e.g., copoly(1,2-propylene-diethylene-5-sulfoisophthalate)-copoly(1,2-propylene-diethylene-terephthalate); etc.).
Features not explicitly claimed in the above U.S. Patents are known in the art as evidenced by the following:
	FARRUGIA ET AL ‘390 discloses nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The sulfonated polyester resin is a linear or branched copolyester derived from: a diacid component comprising an alkali sulfonated difunctional acid (e.g., sodium 5-sulfo-isophthalic acid, etc.), 
	BRETON ET AL ‘108 discloses that it is well known in the art to incorporate comonomers containing hydrophilic groups (e.g., alkali sulfonated group, etc.) in amounts of 2.5-15 mol% (preferably 5-10 mol%) based on the diester component into a copolyester resin (e.g., containing terephthalate repeat units, sodium 5-sulfoisophthalate repeat units, 1,2-
	Regarding claims 1, 5-9, 12-13, 16-18, 21-26, 28-31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce
nanocomposite particles comprising a sodium sulfonated copolyester matrix containing a plurality of silver nanoparticles dispersed within the matrix as claimed in the above U.S. Patents, utilizing the sulfonated copolyester resins, silver nanoparticles, and composite production methods as disclosed in FARRUGIA ET AL ‘390, wherein the sodium sulfonated copolyester of the matrix preferably contains 5-10 mol% hydrophilic groups (e.g., alkali sulfonated groups, etc.) as suggested by BRETON ET AL ‘108 in order to facilitate production of nanocomposite particles with controlled submicron particle sizes.
 	Further regarding claims 1, 13, 16, BRETON ET AL ‘108 discloses self-emulsifying sodium sulfonated copolyesters wherein the diester component represents about 50 mol% of the copolyester and the diol component represents 50 mol% of the copolyester, wherein the comonomers containing sodium sulfonate groups represent 2.5-15 mol% (preferably 5-10 mol%) of the diester portion of the resin with the remaining non-sulfonated diester component (e.g., dimethyl terephthalate, etc.) comprising 35-47.5 mol% (preferably 40-45 mol%) of the diester portion of the resin.  A generalization of Applicant’s own formula (as presented in paragraph 0016 of Published Application US 2019/0233665) for calculating the degree (i.e., mol percent) 


               degree of sulfonation = (S) / [2 x (S + NS)]

                        S = moles of sulfonated diacid monomer
                        NS = moles non-sulfonated diacid monomer



Using a basis of 1 mole of copolyester resin and utilizing the above formula, BRETON ET AL ‘108 discloses sulfonated copolyesters with a degree of sulfonation of 2-15 mol% (preferably 5-10 mol%), which at least partially overlaps the “at least about 7.5 mol percent to about 10 mol percent” limitation recited in claims 1, 13, 16.


            degree of sulfonation (sulfo-copolyester containing 5 mol% sodium sulfonate groups) 
                          = 0.05 mole / [2 x (0.05 mole + 0.45 mole)] = 5 mol%


            degree of sulfonation (sulfo-copolyester containing 10 mol% sodium sulfonate groups) 
                          = 0.10 mole / [2 x (0.10 mole + 0.40 mole)] = 10 mol%



	Further regarding claims 1, 13, 16, one of ordinary skill in the art would have selected the content of sulfonate groups (as represented by the degree of sulfonation) in the sodium sulfonated copolyester of the matrix (e.g., 2.5-15 mol%, preferably 5-10 mol% as suggested by BRETON ET AL ‘108) in the nanocomposite particles claimed in the above U.S. Patents in order to obtain the optimum nanocomposite particle sizes for specific end-use applications and/or particular ink formulations.

	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles claimed in the above U.S. Patents in known ink products such as clear or transparent inks in order to provide specific decorative effects.

Claim 27 remain/s rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-20 of U.S. Patent No. 9,243,141 (FARRUGIA ET AL), or
	• claims 1-21 of U.S. Patent No. 9,617,437 (FARRUGIA ET AL), or
• claims 1-10 of U.S. Patent No. 9,718,970 (FARRUGIA ET AL), or
• claims 1-5 of U.S. Patent No. 10,358,563 (FARRUGIA ET AL);
in view of FARRUGIA ET AL (US 2016/0326390),
and in view of BRETON ET AL (US 6,384,108),
	as applied to claims 1, 13 above,
and further in view of FARRUGIA ET AL (US 2017/0022370) ,
as stated in the previous Office Action.
	FARRUGIA ET AL ‘370 discloses that it is well known in the art to utilize composite particles (e.g., containing self-dispersible polyester) and silver nanoparticles in clear ink compositions in order to provide a clear anti-bacterial overcoat for substrates. (paragraph 0147, etc.).


The provisional rejections on the ground of nonstatutory double patenting based on:
 	• Application No. 15/407,707 (US 2017/0121488) (FARRUGIA ET AL) 
in view of FARRUGIA ET AL (US 2016/0326390). 
in the previous Office Action mailed 08/07/2019 have been withdrawn in view of the abandonment of Application No. 15/407,707 on 12/12/2019.

The provisional rejections on the ground of nonstatutory double patenting based on:
	• copending Application No. 15/788,046 (US 2018/0037750) (FARRUGIA ET AL) 
 		(allowed), 
in view of FARRUGIA ET AL (US 2016/0326390). 
in the previous Office Action mailed 08/07/2019 have been withdrawn in view of Applicant’s arguments filed 11/04/2019 -- i.e., copending Application No. 15/788,046 does not claim matrices made from the recited sodium sulfonated polyester.

The rejections on the ground of nonstatutory double patenting based on:
• claims 1-12 of U.S. Patent No. 9,908,977 (FARRUGIA ET AL), or
• claims 1-10 of U.S. Patent No. 9,909,013 (FARRUGIA ET AL),


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 12-19, 21-31 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
FARRUGIA ET AL (US 2016/0326390),
in view of BRETON ET AL (US 6,384,108),
as stated in the previous Office Action.

 	FARRUGIA ET AL ‘390 discloses nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The sulfonated polyester resin is a linear or branched copolyester derived from: a diacid component comprising an alkali sulfonated difunctional acid (e.g., sodium 5-sulfo-isophthalic acid, etc.), optionally in combination with a non-sulfonated polyacid component (e.g., aromatic dicarboxylic acids such as terephthalic acid, phthalic acid, etc.); a diol component comprising a non-sulfonated polyol component (e.g., diols such as trimethylolpropane, 1,2-propanediol, diethylene glycol, etc.); and optional branching agents in typical amounts of 0.1-5 mol% of the resin; wherein the sulfonated polyester resins include sodium salts of sulfonated copolyesters (e.g., copoly(1,2-propylene-diethylene-5-sulfoisophthalate)-copoly(1,2-propylene-diethylene-terephthalate); etc.). The composite particles have a typical size of 5-500 nm.  The silver nanoparticles comprise silver alone, or as a silver component containing silver in combination with other metals and/or non-metals. The composite particles can be produced by: heating a sulfonated polyester resin in water, adding a solution of silver (I) ion to the heated resin in water; adding a reducing agent (e.g., ascorbic acid, trisodium citrate, glucose, etc.) and thereby forming an emulsion of self-assembled nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix during the self-assembly of the sulfonated polyester particles, wherein the source of silver (I) ion are silver compounds (e.g., silver nitrate, silver sulfonate, etc.). The composite particles can be utilized in aqueous ink 
	BRETON ET AL ‘108 discloses that it is well known in the art to incorporate comonomers containing hydrophilic groups (e.g., alkali sulfonated group, etc.) in amounts of 2.5-15 mol% (preferably 5-10 mol%) based on the diester component into a copolyester resin (e.g., containing terephthalate repeat units, sodium 5-sulfoisophthalate repeat units, 1,2-propanediol repeat units, and diethylene glycol repeat units; etc.) in order to produce dispersible self-emulsifying copolyester particles with submicron particle sizes of 2-500 nm which are useful as components in ink compositions, wherein the copolyester particle size generally decreases as the concentration of hydrophilic groups increases. (line 27-30, col. 3; line 5, col. 4 to line 14, col. 5; etc.; Examples 1, 5-6, etc.)
	Regarding claims 1, 5-9, 12-19, 21-26, 28-31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form nanocomposite particles comprising a sodium sulfonated copolyester matrix containing a plurality of silver nanoparticles dispersed within the matrix and incorporate said nanocomposite particles in aqueous ink compositions as disclosed in FARRUGIA ET AL ‘390, wherein the sodium sulfonated copolyester of the matrix preferably contains 5-10 mol% hydrophilic groups (e.g., alkali sulfonated groups, etc.) as suggested by BRETON ET AL ‘108 in order to facilitate production of nanocomposite particles with controlled submicron particle sizes.



               degree of sulfonation = (S) / [2 x (S + NS)]

                        S = moles of sulfonated diacid monomer
                        NS = moles non-sulfonated diacid monomer



Using a basis of 1 mole of copolyester resin and utilizing the above formula, BRETON ET AL ‘108 discloses sulfonated copolyesters with a degree of sulfonation of 2-15 mol% (preferably 5-10 mol%), which at least partially overlaps the “at least about 7.5 mol percent to about 10 mol percent” limitation recited in claims 1, 13, 16.


            degree of sulfonation (sulfo-copolyester containing 5 mol% sodium sulfonate groups) 
                          = 0.05 mole / [2 x (0.05 mole + 0.45 mole)] = 5 mol%


            degree of sulfonation (sulfo-copolyester containing 10 mol% sodium sulfonate groups) 
                          = 0.10 mole / [2 x (0.10 mole + 0.40 mole)] = 10 mol%



	Further regarding claims 1, 13, 16, one of ordinary skill in the art would have selected the content of sulfonate groups (as represented by the degree of sulfonation) in the sodium sulfonated copolyester of the matrix (e.g., 2.5-15 mol%, preferably 5-10 mol% as suggested by BRETON ET AL ‘108) in the nanocomposite particles as disclosed in FARRUGIA ET AL ‘390 in order to obtain the optimum nanocomposite particle sizes for specific end-use applications and/or particular ink formulations.
	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles as disclosed in FARRUGIA ET AL ‘390 in known ink products such as clear or transparent inks in order to provide useful decorative, protective, and/or anti-bacterial effects.

Claims 1, 5-9, 12-19, 21-31 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	FARRUGIA ET AL (US 2016/0215104),
in view of FARRUGIA ET AL (US 2016/0326390),
in view of BRETON ET AL (US 6,384,108),
as stated in the previous Office Action.
The applied references have a common inventor and/or assignee with the present application. Based upon the earlier printed publication date of the references (which is more than 1 year before the effective filing date of the present application), they constitutes prior art under 35 U.S.C. 102(a)(1). 

	FARRUGIA ET AL ‘390 discloses nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The 

	Regarding claims 1, 5-9, 12-19, 21-26, 28-31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the nanocomposite particles comprising a sodium sulfonated copolyester matrix containing a plurality of silver nanoparticles dispersed within the matrix as disclosed in FARRUGIA ET AL ‘104 in known aqueous ink compositions as disclosed in FARRUGIA ET AL ‘390, wherein the sodium sulfonated copolyester of the matrix preferably contains 5-10 mol% hydrophilic groups (e.g., alkali sulfonated groups, etc.) as suggested by BRETON ET AL ‘108 in order to facilitate production of nanocomposite particles with controlled submicron particle sizes.
	Further regarding claims 1, 13, 16, BRETON ET AL ‘108 discloses self-emulsifying sodium sulfonated copolyesters wherein the diester component represents about 50 mol% of the copolyester and the diol component represents 50 mol% of the copolyester, wherein the comonomers containing sodium sulfonate groups represent 2.5-15 mol% (preferably 5-10 mol%) of the diester portion of the resin with the remaining non-sulfonated diester component (e.g., dimethyl terephthalate, etc.) comprising 35-47.5 mol% (preferably 40-45 mol%) of the diester 


               degree of sulfonation = (S) / [2 x (S + NS)]

                        S = moles of sulfonated diacid monomer
                        NS = moles non-sulfonated diacid monomer



Using a basis of 1 mole of copolyester resin and utilizing the above formula, BRETON ET AL ‘108 discloses sulfonated copolyesters with a degree of sulfonation of 2-15 mol% (preferably 5-10 mol%), which at least partially overlaps the “at least about 7.5 mol percent to about 10 mol percent” limitation recited in claims 1, 13, 16.


            degree of sulfonation (sulfo-copolyester containing 5 mol% sodium sulfonate groups) 
                          = 0.05 mole / [2 x (0.05 mole + 0.45 mole)] = 5 mol%


            degree of sulfonation (sulfo-copolyester containing 10 mol% sodium sulfonate groups) 
                          = 0.10 mole / [2 x (0.10 mole + 0.40 mole)] = 10 mol%



	Further regarding claims 1, 13, 16, one of ordinary skill in the art would have selected the content of sulfonate groups (as represented by the degree of sulfonation) in the sodium sulfonated copolyester of the matrix (e.g., 2.5-15 mol%, preferably 5-10 mol% as suggested by BRETON ET AL ‘108) in the nanocomposite particles as disclosed in FARRUGIA ET AL ‘104 
	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles as disclosed in FARRUGIA ET AL ‘104 in known ink products such as clear or transparent inks in order to provide useful decorative, protective, and/or anti-bacterial effects.

Claim 27 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	• FARRUGIA ET AL (US 2016/0326390), in view of BRETON ET AL (US 6,384,108),
		or
 	• FARRUGIA ET AL (US 2016/0215104), in view of FARRUGIA ET AL (US 2016/0326390), and in view of BRETON ET AL (US 6,384,108),
		as applied to claims 1, 13 above,
and further in view of FARRUGIA ET AL (US 2017/0022370),
as stated in the previous Office Action.
	FARRUGIA ET AL ‘370 discloses that it is well known in the art to utilize composite particles (e.g., containing self-dispersible polyester) and silver nanoparticles in clear ink compositions in order to provide a clear anti-bacterial overcoat for substrates. (paragraph 0147, etc.).
 	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles as disclosed in FARRUGIA ET AL ‘390 or FARRUGIA ET AL ‘104 in known ink products such as clear or transparent inks as suggested in FARRUGIA ET AL ‘370 in order to provide useful decorative, protective, and/or anti-bacterial effects.

*     *     *

The rejections of Claims 1, 4-9 based on HAILE ET AL ‘910 under 35 U.S.C. 103 in the previous Office Action mailed 08/06/2020 have been withdrawn upon further reconsideration.

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
	(A) Applicant argues that U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563 each fail to “teach or suggest a composite comprising a sodium sulfonated polyester having at least about 7.5 mol% sulfonation….” and “does not appear to mention percent sulfonation at all” or are “silent as to degree of sulfonation”.  However, the above U.S. Patents each claim emulsified silver nanoparticle-containing sodium sulfonated polyester composite nanoparticles.
	With respect to the degree of sulfonation, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present instance, FARRUGIA ET AL ’390 discloses the production of silver nanoparticle-containing sodium sulfonated polyester composite nanoparticles with the recited particle size, while BRETON ET AL ‘108 is relied upon to illustrate an advantageous content range of hydrophilic group-containing monomers (e.g., monomers containing a sulfonate group, 
	(B) Applicant argues that FARRUGIA ET AL ‘390 and FARRUGIA ET AL ‘104 each fail to “teach or suggest a composite comprising a sodium sulfonated polyester having at least about 7.5 mol% sulfonation….” and “does not appear to mention percent sulfonation at all” or are “silent as to degree of sulfonation”.  However, FARRUGIA ET AL ‘390 and FARRUGIA ET AL ‘104 each disclose emulsified silver nanoparticle-containing sodium sulfonated polyester composite nanoparticles with the recited particle size.  Furthermore, FARRUGIA ET AL ‘390 and FARRUGIA ET AL ‘104 further each disclose: (i) working Examples using sodium sulfonated polyesters with a calculated degree of sulfonation ranging from about 4 mol% (e.g., Example 1, etc.); and (ii) sodium sulfonated polyesters which are sulfonated homopolyesters (e.g., poly(1,2-propylene-5-sulfoisophthalate, etc.). As discussed in detail in previous Office Actions, sulfonated homopolyesters typically have a calculated degree of sulfonation of about 50 mol%, assuming a sulfonated diacid to diol ratio of about 1:1. 

2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

Therefore, contrary to Applicant’s assertions, FARRUGIA ET AL ‘390 and FARRUGIA ET AL ‘104 each at least implicitly disclose sodium sulfonated polyesters with a degree of sulfonation 

MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]

* * *

I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 


In view of the above, FARRUGIA ET AL ‘390 and FARRUGIA ET AL ‘104 alone would make the recited degree of sulfonation range of about 7.5 mol% to about 10 mol% prima facie obvious.  However, secondary reference BRETON ET AL ‘108 provides more specific suggestions with respect to desirable amounts of sulfonated monomer (and therefore degree of sulfonation) in self-emulsifying resins (e.g., sulfonated polyesters). Specifically, BRETON ET AL ‘108 discloses the incorporation of hydrophilic group-containing monomers (e.g., monomers containing a sulfonate group, etc.) into polymers (e.g., polyesters, etc.) in typical amounts of 2.5-15 mol% (preferably 5-10 mol%) in order to produce a self-emulsifiable resin (e.g., sulfonated polyesters) capable of producing emulsions and dispersions of nano-sized particles (e.g., 2-500 nm) for use in ink compositions.  Applicant has not provided evidence of criticality or unexpected results commensurate in scope with the present claims from the recited degree of sulfonation.


MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

homopolyesters as suitable examples of the sodium sulfonated polyester used to form the matrix of the recited composite particles, FARRUGIA ET AL ‘390 and FARRUGIA ET AL ‘104 each at least implicitly discloses sodium sulfonated polyesters with a degree of sulfonation ranging from about 4 mol% to about 50 mol%, which overlaps the recited degree of sulfonation range of about 7.5 mol% to about 10 mol%.
	(D) Applicant argues that BRETON ET AL ‘108 fails to provide any teachings relevant to the claimed invention because BRETON ET AL ‘108 is not specifically directed to “silver nanoparticles dispersed within a sodium sulfonated polyester matrix prepared by….” 
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present instance, BRETON ET AL ‘108 is relied upon to illustrate an advantageous content range of hydrophilic group-containing monomers (e.g., monomers containing a sulfonate group, etc.) for producing self-emulsifying resins useful for producing submicron particles in dispersions or emulsions.
	(E) Applicant argues that there is no motivation to combine the teachings of BRETON ET AL ‘108 with FARRUGIA ET AL ‘390 (or FARRUGIA ET AL ‘104 or U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563) because BRETON ET AL ‘108 is not entirely directed to “silver nanoparticles dispersed within a sodium sulfonated polyester matrix prepared by….” 
 	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, BRETON ET AL ‘108 suggests the incorporation of hydrophilic group-containing monomers (e.g., monomers containing a sulfonate group, etc.) into polymers (e.g., polyesters, etc.) in typical amounts of 2.5-15 mol% (preferably 5-10 mol%) in order to produce a self-emulsifiable resin (e.g., sulfonated polyesters) capable of producing emulsions and dispersions of nano-sized particles (e.g., 2-500 nm) for use in ink compositions.  As discussed above in the rejections under 35 U.S.C. 103, the suggested mol% amounts of hydrophilic group-containing monomers in BRETON ET AL ‘108, when applied to sulfonated copolyesters, generally equates a degree of sulfonation of 2-15 mol% (preferably 5-10 mol%), which at least partially overlaps the “at least about 7.5 mol percent to about 10 mol percent” limitation recited in claims 1, 13, 16.  

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]

* * *

II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-

Applicant has previously asserted that the recited degree of sulfonation is critical for producing a self-emulsifying sulfonated polyester matrix resin which allows for the production of dispersed silver nanoparticle-containing composite particles with the recited particle size of 5-55 nm.  Since BRETON ET AL ‘108 is similarly concerned with providing a self-emulsifying polymer which allows for the formation of dispersed resin (e.g., sulfonated polyester) particles with particle sizes as low as 2 microns, one of ordinary would reasonably expect that utilizing sulfonated monomers in the amounts suggested in BRETON ET AL ‘108 to produce the sodium sulfonated polyester matrix material of the composite particles of (or FARRUGIA ET AL ‘104 or U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563) would successfully facilitate the production of silver nanoparticle-containing composite particles with the recite submicron particle size, especially when BRETON ET AL ‘108 discloses that increasing the concentration of hydrophilic groups (e.g., the sulfonate groups) in a polymer generally decreases the size of the emulsified polymer.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of criticality or unexpected results commensurate in scope with the present claims from the recited degree of sulfonation.
 	(F) Applicant argues that FARRUGIA ET AL ‘370 fails to remedy the alleged deficiencies in the combination of FARRUGIA ET AL ‘370 (or FARRUGIA ET AL ‘104 or U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563) and BRETON ET AL ‘108.  However, since Applicant’s arguments with respect those alleged deficiencies have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 9, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787